35 A.3d 676 (2012)
209 N.J. 91
In the Matter of Wayne D. BOZEMAN, an Attorney at Law (Attorney No. XXXXXXXXX).
D-78 September Term 2011, 070135
Supreme Court of New Jersey.
February 10, 2012.

ORDER
WAYNE D. BOZEMAN of WEST CHESTER, PENNSYLVANIA, who was admitted to the bar of this State in 2006, having pleaded guilty in the United States District Court for the Eastern District of Pennsylvania, to one count of Conspiracy to Defraud the United States, in violation of 18 U.S.C. § 371, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20-13(b)(1), WAYNE D. BOZEMAN is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that WAYNE D. BOZEMAN be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that WAYNE D. BOZEMAN comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State.